Case: 20-40541     Document: 00515798380          Page: 1     Date Filed: 03/26/2021




           United States Court of Appeals
                for the Fifth Circuit                            United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  March 26, 2021
                                   No. 20-40541                    Lyle W. Cayce
                                                                        Clerk

   Carla Frew; Charlotte Garvin, as next friend of her minor
   children Johnny Martinez, Brooklyn Garvin and BreAnna
   Garvin; Class Members; Nicole Carroll, Class Representative;
   Maria Ayala, as next friend of her minor children, Christopher
   Arizola, Leonard Jimenez, and Joseph Veliz; Mary Jane
   Garza, as next friend of her minor children, Hilary Garza and
   Sarah Renea Garza,

                                                            Plaintiffs—Appellants,

                                       versus

   Cecile Young, M.D.; John William Hellerstedt, M.D.,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 3:93-CV-65


   Before King, Smith, and Haynes, Circuit Judges.
   Jerry E. Smith, Circuit Judge:
          Plaintiffs return to this court to challenge the district court’s deter-
   mination that, despite their status as a “prevailing party” under 42 U.S.C.
   § 1988, they are entitled to no fees. They appeal the court’s underlying judg-
   ment and its ensuing denial of their motion to reconsider that judgment. But
Case: 20-40541        Document: 00515798380              Page: 2       Date Filed: 03/26/2021




                                         No. 20-40541


   because plaintiffs failed timely to appeal the underlying judgment, we lack
   jurisdiction to review it, requiring that we dismiss that portion of the appeal.
   Nonetheless, the denial of the motion for reconsideration properly is before
   us. Although the district court construed that motion under the incorrect
   Federal Rule of Civil Procedure, it nonetheless reached the proper result.
   We affirm the judgment accordingly.

                                                I.
           This appeal is the latest canto in a litigation epic that has spanned
   nearly three decades. The case has wound its way through the courts, pro-
   ducing six earlier opinions from this court and one from the Supreme Court.1
   Mercifully, much of that snarled history is not relevant here—we can skip
   ahead to 2007.
           In 2007, the parties agreed to eleven corrective-action orders
   (“CAOs”) intended to bring Texas into compliance with a consent decree to
   which the parties had assented about a decade earlier. Frew V, 780 F.3d
   at 323–24. The consent decree was aimed at making improvements to
   Texas’s implementation of Medicaid’s Early and Periodic Screening, Diag-
   nosis, and Treatment program. Id. at 323. The CAO at issue here, entitled
   “Check Up Reports and Plans for Lagging Counties,” required the state to
   gather data by county regarding its provision of Medicaid services. As it col-
   lected data, the state was obliged to develop plans for increasing participation
   in counties that “lagged” behind others.



           1
             Frazar v. Gilbert, 300 F.3d 530 (5th Cir. 2002) (“Frew I”), rev’d sub nom. Frew ex
   rel. Frew v. Hawkins, 540 U.S. 431 (2004) (“Frew II”); Frazar v. Hawkins, 376 F.3d 444
   (5th Cir. 2004) (“Frew III”); Frazar v. Ladd, 457 F.3d 432 (5th Cir. 2006) (“Frew IV”);
   Frew v. Janek, 780 F.3d 320 (5th Cir. 2015) (“Frew V”); Frew v. Janek, 820 F.3d 715 (5th
   Cir. 2016) (“Frew VI”); Frew v. Traylor, 688 F. App’x 249 (5th Cir. 2017) (“Frew VII”)
   (per curiam).




                                                2
Case: 20-40541      Document: 00515798380          Page: 3    Date Filed: 03/26/2021




                                    No. 20-40541


          The CAO included a four-year “conference period,” at the end of
   which the parties were to “confer to determine what further action, if any,
   [was] required.” In the event they could not agree within ninety days of that
   conference, the court would step in to resolve the dispute. That’s what hap-
   pened here. The parties failed to agree, plaintiffs moved for further action
   pursuant to the Lagging Counties CAO, and defendants filed a competing
   motion to eliminate portions of that CAO. The district court denied plain-
   tiffs’ motion and granted defendants’.
          Plaintiffs do not contest the resolution of those competing motions.
   Instead, the present dispute regards attorneys’ fees for the plaintiffs’ un-
   successful efforts related to the Lagging Counties CAO. The parties nego-
   tiated over the fees owed to plaintiffs’ attorneys, agreeing in part and submit-
   ting a joint motion for an award of uncontested fees. But they were not able
   to agree on fees pertaining to the attorneys’ efforts on the Lagging Counties
   CAO. Notwithstanding plaintiffs’ overarching “prevailing party” status,
   defendants opposed awarding fees for their attorneys’ efforts on the unsuc-
   cessful motions relating to the Lagging Counties CAO.
          The district court determined that, even though plaintiffs “were ulti-
   mately unsuccessful on their motions related” to the Lagging Counties CAO,
   the defendants were required to pay the full cost of plaintiffs’ fees “in con-
   nection with [those] motions.” That conclusion was based on plaintiffs’
   “undisputed” status as “prevailing parties with regard to the Consent
   Decree and the [CAOs].”
          The district court noted that the CAO “specifically contemplate[d]
   that Plaintiffs will seek court action,” such as the motions regarding the Lag-
   ging Counties CAO, if the parties failed to agree at conference. Thus,
   precluding plaintiffs’ attorneys from recovering “for work that is anticipated
   by the parties’ agreements would deprive Plaintiffs of their victory in




                                          3
Case: 20-40541     Document: 00515798380           Page: 4   Date Filed: 03/26/2021




                                    No. 20-40541


   procuring the [CAO].”
          Defendants appealed, asserting “that because Plaintiffs were unsuc-
   cessful in extending the defendants’ obligations under the lagging counties
   provision, they are not a ‘prevailing’ party.” Frew VII, 688 F. App’x at 254.
   We disagreed, holding instead that plaintiffs “had an entitlement to fees as
   the round of motion practice was the final step contemplated under the 2007
   [CAO].” Id. at 251. Nonetheless, because “prevailing party status does not
   automatically entitle a party to the full amount of attorneys’ fees incurred,”
   we vacated and remanded because the district court failed to perform a rea-
   sonableness analysis per Hensley v. Eckerhart, 461 U.S. 424, 429 (1983).
   Frew VII, 688 F. App’x at 257–58.
          On remand, the district court went to the opposite extreme and denied
   an award of any fees. Applying a two-factor test from Hensley, the court con-
   cluded “that the Plaintiffs’ unsuccessful pursuit of their lagging counties
   motion was not related to the claims upon which they had been successful.”
   It further held, without analyzing the question, that plaintiffs had failed to
   achieve a level of success that made the hours expended a satisfactory basis
   for making a fee award.
          The court entered that order on April 7, 2020. Thirty days later, on
   May 7, 2020, Plaintiffs filed both a motion to stay the running of the time to
   file a notice of appeal and a motion to reconsider. The district court granted
   both motions the same day. Roughly two months later, on July 23, the court
   denied plaintiffs’ motion for reconsideration. Plaintiffs filed a notice of
   appeal on August 13.
          We now arrive at the crux of the present appeal—whether the district
   court committed reversible error when it denied all fees for the motions
   relating to the Lagging Counties CAO. But before we reach the merits of the
   fee dispute, we must determine whether we possess appellate jurisdiction to




                                         4
Case: 20-40541       Document: 00515798380          Page: 5    Date Filed: 03/26/2021




                                     No. 20-40541


   review the underlying order. We do not.

                                          II.
            Typically, an interim fee award “may not be immediately appealed as
   a final judgment” or “as a collateral order.” 10 James W. Moore
   et al., Moore’s Federal Practice [hereinafter Moore’s]
   § 54.158[1][a], at 54-260.1 (3d ed. 2020). But we need not concern ourselves
   with the particulars of the collateral order doctrine—the law of the case
   dictates that the interim fee award at issue here is appealable as a collateral
   order. Frew VII, 688 F. App’x at 253. And “[a]n appealable collateral order
   is a ‘final decision’ under 28 U.S.C. § 1291 and must be appealed within the
   time specified by Appellate Rule 4.” 19 Moore’s, § 202.07[1], at 202-47.
            A notice of appeal must be filed “within 30 days after entry of the
   judgment or order appealed from.” Fed. R. App. P. 4(a)(1)(A); 28 U.S.C.
   § 2107(a). Because that 30-day requirement has statutory roots in 28 U.S.C.
   § 2107, it is jurisdictional. See Bowles v. Russell, 551 U.S. 205, 209–13 (2007).
   Thus, if an appeal is untimely, we lack jurisdiction to entertain it. Id. The
   underlying judgment from which Plaintiffs appeal was entered on April 7.
   Plaintiffs filed their notice of appeal on August 13, well beyond the 30-day
   window.
            Nonetheless, certain postjudgment motions, if timely filed, toll the
   appellate deadline until the district court disposes of the motion. Fed. R.
   App. P. 4(a)(4). It is uncontested that plaintiffs moved for reconsideration
   on the 30th day after the judgment, falling within the deadline to appeal.
   Thus, if properly construed as a timely motion under Rule 4(a)(4), the 30-day
   window to file a notice of appeal would have been tolled until the July 23
   order.
            Plaintiffs’ motion conceivably could be construed as one of three
   different motions that Rule 4 permits to toll the appellate deadline. We could




                                          5
Case: 20-40541        Document: 00515798380              Page: 6       Date Filed: 03/26/2021




                                         No. 20-40541


   construe it as a motion (1) “for attorney’s fees under Rule 54 if the district
   court extends the time to appeal under Rule 58,” (2) “to alter or amend the
   judgment under Rule 59,” or (3) “for relief under Rule 60.” Rule 4(a)-
   (4)(A)(iii), (iv), (vi). Any of those motions, if filed “within the time allowed
   by” the applicable Rule, would toll the appellate deadline. Rule 4(a)(4)(A).
           But, for a district court to extend the time to appeal under Rule 58, a
   Rule 54(d)(2) motion must “be filed no later than 14 days after the entry of
   judgment.” Fed. R. Civ. P. 54(d)(2)(B)(i); Fed. R. Civ. P. 58(e). A
   Rule 59(e) motion fares no better, because it “must be filed no later than
   28 days after the entry of the judgment.” Fed. R. Civ. P. 59(e). And,
   similarly, a Rule 60 motion will toll the appellate deadline only “if the motion
   is filed no later than 28 days after the judgment is entered.” Rule 4(a)-
   (4)(A)(vi). The May 7 motion for reconsideration—filed 30 days after the
   district court entered judgment—was therefore not filed “within the time
   allowed by” any of the applicable rules under which the motion could have
   been brought. Fed. R. App. P. 4(a)(4)(A). Consequently, it failed to
   invoke Rule 4’s tolling provision.
           Irrespective of how we construe plaintiffs’ motion, it was untimely for
   purposes of Rule 4—it failed to toll the deadline to appeal the April 7 order.2
   Accordingly, the August 13 notice of appeal was untimely, and we lack juris-
   diction to review that order.3



           2
             See Hager v. Underwood, 773 F. App’x 224, 225 (5th Cir. 2019) (per curiam)
   (“[Appellant’s] ‘petition to reconsider’ did not extend [the time to appeal] because it was
   filed more than 28 days after the district court issued its judgment.”).
           3
            As defendants acknowledge, there is increasing momentum to treat the deadlines
   described above as mandatory claim-processing rules rather than jurisdictional require-
   ments. See Hamer v. Neighborhood Hous. Servs. of Chi., 138 S. Ct. 13, 17–18 (2017); see also
   Escribano v. Travis Cnty., 947 F.3d 265, 270–72 (5th Cir. 2020). “Mandatory claim-
   processing rules are less stern” than jurisdictional requirements because “they may be




                                                6
Case: 20-40541         Document: 00515798380              Page: 7       Date Filed: 03/26/2021




                                          No. 20-40541


                                               III.
           Dismissing the appeal of the April 7 order does not, however, dispose
   of the case in its entirety. Plaintiffs appeal both the April 7 order and the July
   23 order denying their motion to reconsider. Because, as described below,
   there existed a procedural mechanism by which the district court properly
   could have entertained the motion to reconsider, and because Plaintiffs
   timely filed their notice of appeal as to that motion, we have appellate juris-
   diction to review it.4 We do so under an abuse-of-discretion standard. Jordan
   v. Maxfield & Oberton Holdings, L.L.C., 977 F.3d 412, 419 (5th Cir. 2020).

                                                A.
           Although the motion for reconsideration failed to toll the appellate
   deadline, it is not entirely without effect. Instead, “a court may treat an
   untimely Rule 59(e) motion to alter or amend the judgment as if it were a
   Rule 60(b) motion if the grounds asserted in support of the Rule 59(e) motion
   would also support Rule 60(b) relief.”5 The district court opted not to con-
   strue it as such because the fee award is an interlocutory order, appealable



   waived or forfeited.” Hamer, 138 S. Ct. at 17. Even still, when they are “properly in-
   voked,” they “must be enforced.” Id. Because defendants raised the deadline in the dis-
   trict court and on appeal, it remains mandatory even if not jurisdictional. And applying
   those mandatory rules renders the appeal untimely, which is jurisdictional. Bowles, 551 U.S.
   at 211 (“[Section] 2107 contains the type of statutory time constraints that would limit a
   court’s jurisdiction.”).
           4
              Judge Haynes recently laid the analytic framework that guides us: “Because
   [plaintiffs] moved for reconsideration after the 28-day deadline and did not file an appeal
   until more than thirty days after the [April 7 order, their] motion for reconsideration was a
   Rule 60 motion, and we lack jurisdiction over all the issues other than those pertaining to
   the Rule 60 motion.” United States v. Mtaza, No. 19-20280, 2021 U.S. App. LEXIS 6825,
   at *21 (5th Cir. Mar. 9, 2021) (unpublished) (Haynes, J., concurring in part and dissenting
   in part).
           5
          Halicki v. La. Casino Cruises, Inc., 151 F.3d 465, 470 (5th Cir. 1998) (quoting
   12 Moore’s § 60.03[4], at 60-24 (3d ed. 1998)).




                                                7
Case: 20-40541          Document: 00515798380                Page: 8       Date Filed: 03/26/2021




                                            No. 20-40541


   only under the collateral order doctrine. Frew VII, 688 F. App’x at 253.
   According to the district court, the fact that the order is “immediately
   appealable does not alter its interlocutory nature,” so it was not a “final”
   decision. Instead, on reconsideration, the court construed the motion as aris-
   ing under Rule 54(b). That was error.
           Rule 54(b) permits a district court to “revise[] at any time” an order
   that is not final.6 But “[a]n appealable collateral order,” such as the one at
   issue here, “is a ‘final decision’ under 28 U.S.C. § 1291 and must be appealed
   within the time specified by Appellate Rule 4.” 19 Moore’s, § 202.07[1],
   at 202-47. Thus, although the interim fees award technically was an inter-
   locutory order, because it was an “appealable collateral order,” it was a “final
   decision.” Id. Rule 54(b), which applies only to orders that are “not final,”
   Seidenbach, 958 F.3d at 346–47, is inapplicable.7
           To adopt the district court’s reasoning to the contrary would be illog-
   ical. Under that approach, there is no limiting principle as to when plaintiffs
   could ask the district court to revisit the fee order, and thereby no limit as to
   when they could appeal it. And “[i]t will not do to permit a collateral order
   appeal to be taken at any time, perhaps years after the entry of the underlying
   order, by the simple device of moving to amend.” 8 That concern is particu-
   larly salient here, where the litigation has spanned multiple decades. Instead,
   “[t]he most obvious approach would be to say that a motion to reconsider an


           6
             Fed. R. Civ. P. 54(b); see also Williams v. Seidenbach, 958 F.3d 341, 346–47 (5th
   Cir. 2020) (en banc) (“[A]ny order that . . . is not final . . . may be revised at any time before
   final judgment.” (cleaned up)).
           7
           Plainly, an order cannot be subject to “the time specified by Appellate Rule 4,”
   19 Moore’s, § 202.07[1], at 202-47, and simultaneously be “revised at any time,” Fed.
   R. Civ. P. 54(b) (emphasis added), by the district court.
           8
          15A Wright, Miller & Cooper, Federal Practice and Proce-
   dure: Jurisdiction and Related Matters § 3911, at 358 (2d ed. 1991).




                                                   8
Case: 20-40541         Document: 00515798380                Page: 9       Date Filed: 03/26/2021




                                           No. 20-40541


   appealable collateral order is a motion under [] Rule 59(e) to ‘alter or amend
   the judgment.’” Id.
           Thus, Rule 59(e) was the proper procedural mechanism under which
   the district court ought to have considered the motion to reconsider. And
   because the Rule 59(e) motion was untimely, the district court should have
   treated it as a motion under Rule 60(b).9
           But that error was harmless. The district court applied “the guiding
   principles of Rule 59(e)” to resolve the motion. That rule provides a “lower
   threshold” for a movant to prevail than does Rule 60(b).10 Thus, “[p]ractical
   considerations . . . persuade us not to remand” for consideration under Rule
   60(b). Matter of Am. Precision Vibrator Co., 863 F.2d 428, 432 (5th Cir. 1989).
   Remanding for consideration under a more “exacting” standard, Lavespere,
   910 F.2d at 173, when plaintiffs could not prevail under an easier one, would
   be a waste of time and resources.11 We opt not to require the parties in this



           9
             See Halicki, 151 F.3d at 470; Ford v. Elsbury, 32 F.3d 931, 937 n.7 (5th Cir. 1994)
   (“We have consistently stated . . . that a motion [for reconsideration] . . . will be treated as
   either a motion ‘to alter or amend’ under [R]ule 59(e) or a motion for ‘relief from judg-
   ment’ under Rule 60(b). Under which Rule the motion falls turns on the time at which the
   motion is served.” (quotation omitted)).
           10
              12 Moore’s, § 60.03[4], at 60-25 (comparing Rules 59(e) and 60(b) and ex-
   plaining that “Rule 60(b) relief is an ‘extraordinary remedy’” that “is granted only in
   ‘exceptional circumstances’”); accord Lavespere v. Niagra Mach. & Tool Works, Inc.,
   910 F.2d 167, 173–74 (5th Cir. 1990) (stating that “Rule 59(e) . . . is not controlled by the
   same exacting substantive requirements” as Rule 60(b), and that “Rule 59(e) is not subject
   to the limitations of Rule 60(b)”), abrogated on other grounds by Little v. Liquid Air Corp.,
   37 F.3d 1069, 1075 n.14 (5th Cir. 1994) (en banc).
           11
             Although plaintiffs’ briefs fail to assert that the motion for reconsideration was
   wrongly decided, save to explain (erroneously) that their objections to the underlying order
   “apply with equal force to the denial of Plaintiffs motion to reconsider,” contra Browder v.
   Dep’t of Corr. of Ill., 434 U.S. 257, 263 n.7 (1978) (“[A]ppeal from denial of Rule 60(b) relief
   does not bring up the underlying judgment for review.”), we have reviewed the district
   court’s Rule 59(e) analysis. Applying the “usual deference” with which we review a Rule




                                                  9
Case: 20-40541        Document: 00515798380               Page: 10        Date Filed: 03/26/2021




                                          No. 20-40541


   long-running dispute to entertain that charade for the sake of formalism.12
           The appeal from the April 7, 2020, order is DISMISSED for want
   of appellate jurisdiction. The July 23, 2020, order is AFFIRMED.




   60(b) denial, we find no reversible error. Halicki, 151 F.3d at 471.
           12
            Cf. Morgan v. Chapman, 969 F.3d 238, 248 (5th Cir. 2020) (“If adding these
   claims would be futile on the merits, we will not remand for efficiency’s sake.”).




                                                10